Citation Nr: 0033920	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  95-21 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

In January 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, denied, inter 
alia, the veteran's claim seeking entitlement to service 
connection for "an addiction syndrome."  The veteran 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).  The Board recharacterized the veteran's claim as a 
claim for service connection for a neuropsychiatric disorder, 
and denied his claim in October 1996.  The veteran appealed 
that denial to the United States Court of Appeals for 
Veterans Claims (Court).  In August 1998, the Court reversed 
the Board's decision, and remanded the claim for 
readjudication.  The Board remanded the claim to the RO in 
December 1998, and the claim has been returned to the Board.  
For the reasons that follow, the Board must remand the case 
again.


REMAND

The Board denied service connection for a neuropsychiatric 
disorder in October 1996.  The central rationale behind the 
denial was that while a neuropsychiatric disorder was not 
noted at the time of entrance into active service, the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence.  See 38 U.S.C.A. §§ 1111 and 1137 
(West 1991).  Specifically, the Board relied upon July 1968 
findings of a service physician and those of a Physical 
Evaluation Board that the veteran had displayed psychiatric 
manifestations prior to service, including a long history of 
visual and auditory hallucinations, as well as alcohol and 
drug abuse.  The October 1996 Board decision also held that 
there was no evidence that would have shown that a pre-
service psychiatric disability was aggravated by service.  
There was never a question in that decision that the veteran 
currently has a neuropsychiatric disability.  However, there 
is a question as to whether any psychiatric disability 
diagnosed in service existed prior to service.  In other 
words, the veteran may have had emotional or psychiatric 
problems prior to service but it does not necessarily follow 
that he had a psychosis, which was diagnosed in service, 
prior to service.  

There is also a question, as the Court pointed out, whether 
any current psychiatric disease is related to or the same as 
manifested during service.  Indeed, this question is a focal 
point behind the Board's decision at this time to remand 
again the case.  

The August 1998 Court decision that reversed the Board 
decision said that there was no medical evidence in the 
claims file dated contemporaneous with the July 1968 Physical 
Evaluation Board that would substantiate the latter's opinion 
as to existing prior to service.  The Court had held 
previously that a medical history, merely because it is 
transcribed by a medical professional, does not rise to 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Court found that the medical evidence 
of record at the time of the Board decision did not clearly 
and unmistakably show that the veteran's neuropsychiatric 
disability diagnosed in service was present prior to service.  

As a result of the Board's December 1998 remand, the RO 
obtained voluminous treatment records pertaining to the 
veteran's psychiatric problems, including May 1979 treatment 
records from St. John's Hospital in Springfield, Missouri.  
The veteran's ex-wife informed a social worker from St. 
John's Hospital that he was hospitalized at that facility 
shortly after high school some 12 or 13 years before.  
Afterwards, she continued, the veteran developed a substance 
abuse problem, and later entered into active service.  Other 
records from St. John's show treatment as early as 1969 for 
psychiatric problems.  However, these records are dated after 
the veteran's separation from active service.

Looking at the above evidence obtained since the Board's 
December 1998 remand, the Board finds that further 
information is required before an informed decision can be 
made in this claim.  In this regard, the veteran's former 
wife stated in 1979 that the veteran received psychiatric 
treatment from St. John's Hospital before his entrance into 
active service.  A review of VA requests for information from 
that facility show that VA only requested evidence of 
treatment after the veteran's separation from service.  The 
Board believes that a request of records dated prior to the 
veteran's active service from St. John's Hospital may be 
useful in adjudicating this claim.

The Court also noted in its decision that the veteran has a 
long and complicated psychiatric history.  In this respect, 
his psychiatric symptomatology has been ascribed various 
diagnoses, including organic brain syndrome, a bipolar 
disorder, and paranoid schizophrenia.  Complicating the 
veteran's problems further is a history of substance abuse.  
Further, there is evidence now that the diagnosis made in 
service may not have been a correct diagnosis.  The Board 
believes that a VA examination, performed by both a 
neurologist and a psychiatrist, who coordinate their 
findings, will be useful in this claim.

Finally, the Board received additional evidence in November 
2000 with respect to the veteran's claim, within 90 days of 
his notification that his appeal had again been certified to 
the Board.  The RO should also consider this additional 
evidence.

This claim is thus REMANDED for the following:

1.  After obtaining any additional 
necessary authorization and consent, the 
RO is requested to again contact St. 
John's Hospital in Springfield, Missouri, 
and obtain photocopies of all psychiatric 
treatment records pertaining to the 
veteran not already of record.  In this 
regard, the RO is requested to obtain 
treatment records from that facility 
dated prior to July 1966, when the 
veteran entered into active service.  If 
deemed necessary, the RO is requested to 
use a field examiner to obtain any 
necessary information.  If these records 
are not available, the RO is requested to 
document such.

2. Thereafter, the RO is requested to 
afford the veteran a VA psychiatric 
examination by a neurologist and a 
psychiatrist to assess the nature, 
etiology and correct neuropsychiatric 
diagnosis(es) of disease present in 
service and currently.  The examiners 
must make a review of the claims folder 
prior to their examination of the 
veteran.  They are to be mindful that 
factors involved in this case is 
substance abuse and a motor vehicle 
accident with head injury that may or may 
not be material.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are asked to 
render opinions as to (1) what was  the 
correct neuropsychiatric diagnosis(es) in 
service; (2) whether such disorder(s) 
clearly and unmistakably existed prior to 
service, and if so, whether such 
preservice disorder(s) increased in 
severity during service; and (3) what is 
the current diagnosis(es) of all mental 
disease, organic and/or functional 
disease present.  The examiners are to 
opine whether it is at least as likely as 
not that each currently diagnosed mental 
disease was present in or is 
etiologically related to the mental 
disease found to exist by them during 
service.  The examiners must provide 
their rationale, separately or together, 
for each opinion provided by them.  

3.  When the development requested has 
been completed, the case should again be 
reviewed and adjudicated by the RO on the 
basis of the additional evidence.  If 
service connection is not granted, the 
veteran should be furnished a 
supplemental statement of the case, which 
should include the additional evidence 
obtained since the October 2000 
supplemental statement of the case.  
Thereafter, the veteran should be 
afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


